OPINION OF THE COURT
Per Curiam.
The Departmental Disciplinary Committee (DDC) for the First Judicial Department has moved to strike respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b).
This court admitted respondent to practice on November 8, 1982.
*91Respondent was convicted, upon a plea of guilty, in the Supreme Court, New York County (Jeffrey M. Atlas, J.), entered November 6, 1985, of the crime of attempted criminal possession of a controlled substance in the third degree (Penal Law §§ 110.00, 220.16), which is a class C felony.
A certified copy of the disposition has been presented to this court (Judiciary Law § 90 [4] [b]). Upon her conviction, respondent ceased to be an attorney and counselor-at-law (Judiciary Law § 90 [4] [a]; see, Matter of Dizak, 93 AD2d 680, 681-682 [1st Dept 1983]).
Accordingly, the petition of the DDC should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Kupferman, J. P., Sullivan, Ross, Milonas and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective May 19, 1987.